 

Exhibit 10.2

 

Total Cashflow from Proved Developed Producing Reserves in US dollars

   

Total Revenue

   

Operating

Expenses

   

Plug and

Abandonment

Expenses

   

Investments

   

Production and

Property Taxes

   

Net Cashflow

before

income taxes

   

Income tax

expense

   

Net

Cashflow

 

2019

    12,169,055       7,785,801       400,000       0       1,116,128      
2,867,126       239,833       2,627,293  

2020

    9,507,343       4,317,760       400,000       0       867,148      
3,922,435       557,509       3,364,926  

2021

    8,935,032       4,186,257       400,000       0       813,340      
3,535,435       490,755       3,044,680  

2022

    8,195,159       3,719,581       400,000       0       750,005      
3,325,573       468,354       2,857,219  

2023 and after

    80,563,908       36,949,030       13,000,000       0       7,363,225      
23,251,667       2,980,528       20,271,139  

Total Isramco Inc.

    119,370,497       56,958,429       14,600,000       0       10,909,846      
36,902,236       4,736,979       32,165,257  

 

Total Capitalized Cashflow from Proved Developed Producing Reserves in US
dollars - various interest rates

    0%     5%     10%     15%     20%  

2019

    2,627,293       2,563,975       2,505,026       2,449,963       2,398,379  

2020

    3,364,926       3,127,458       2,916,664       2,728,530       2,559,786  

2021

    3,044,680       2,695,060       2,399,164       2,146,827       1,930,139  

2022

    2,857,219       2,408,690       2,046,770       1,751,867       1,509,417  

2023 and after

    20,271,139       12,586,102       8,381,300       5,870,519       4,270,455
 

Total Isramco Inc.

    32,165,257       23,381,286       18,248,924       14,947,706      
12,668,176  

 

Total Cashflow from Proved Developed Non-Producing Reserves in US dollars

     

Total Revenue

   

Operating

Expenses

   

Plug and

Abandonment

Expenses

   

Investments

   

Production and Property Taxes

   

Net Cashflow

before

income taxes

   

Income tax

expense

   

Net

Cashflow

 

2019

    297,660       90,825       -       292,325       28,913       (114,403 )    
-       (114,403 )

2020

    486,519       243,478       -       45,000       47,461       150,580      
-       150,580  

2021

    386,849       206,414       -       98,567       37,860       44,008       -
      44,008  

2022

    1,545,283       217,937       -       165,625       140,613       1,021,108
      267,453       753,655  

2023 and after

    8,499,844       1,435,889       -       -       748,232       6,315,724    
  1,389,459       4,926,265  

Total Isramco Inc.

    11,216,155       2,194,543       -       601,517       1,003,079      
7,417,017       1,656,912       5,760,105  

 

Total Capitalized Cashflow from Proved Developed Non-Producing Reserves in US
dollars - various interest rates

    0%     5%     10%     15%     20%  

2019

    (114,403 )     (111,646 )     (109,079 )     (106,681 )     (104,435 )

2020

    150,580       139,953       130,520       122,101       114,550  

2021

    44,008       38,955       34,678       31,030       27,898  

2022

    753,655       635,346       539,881       462,094       398,142  

2023 and after

    4,926,265       3,484,113       2,568,727       1,948,907       1,510,871  

Total Isramco Inc.

    5,760,105       4,186,721       3,164,727       2,457,451       1,947,027  

 

 

--------------------------------------------------------------------------------

 

 

 

   

Crude Oil

   

Natural Gas

   

Natural Gas Liquids

   

Oil price

   

Gas price

     

PDP

   

PDNP

   

PDP

   

PDNP

   

PDP

   

PDNP

                 

Year

                                                                               
                                                 

2019

    179.38       2.21       1,056.48       35.37       51.59       4.37     $
2.87     $ 47.56  

2020

    142.20       2.55       730.20       69.50       35.02       8.07     $ 2.67
    $ 48.86  

2021

    130.96       1.89       668.51       58.32       31.57       6.22     $ 2.60
    $ 50.77  

2022

    115.59       16.52       595.70       179.32       28.80       5.87     $
2.86     $ 51.84  

2023 and after

    1,164.62       115.55       5,352.19       638.09       242.04       24.37  
               

Total

    1,732.76       138.72       8,403.08       980.60       389.02       48.89  
               

 

   

Crude Oil

   

Natural Gas

   

Natural Gas Liquids

     

Isramco share

   

Total Oil

   

Isramco share

   

Total Gas

   

Isramco share

   

Total NGL

 

Proved Developed Producing Reserves

    1,732.8       44,449.2       8,403.1       247,132.6       389.0      
1,849.0  

Proved Developed Non-Producing Reserves

    138.7       435.0       980.6       2,983.6       48.9       66.0  

Total

    1,871.5       44,884.2       9,383.7       250,116.2       437.9      
1,915.0  

 

 

2018 Sales Volumes and Revenue Data

 

 

 

2018

Crude oil

Crude Oil Sales Volumes

Mbbl

184

Average Oil Price 

per Bbl

60.84

Net Oil Revenues

thousands USD

11,195

Natural Gas

Natural Gas Sale Volumes

MMcf

1,119

Average Gas Price

per MCF

2.8

Net Gas Revenues

thousands USD

3,133

Natural Gas Liquids

Natural Gas Liquids Sales Volumes

Mbbl

59

Average Natural Gas Liquids Price 

per Bbl

27.19

Net Gas Liquids Revenues

thousands USD

1,604

 

Total Net Revenues

thousands USD

15,932

 